To a petition for rehearing—
■JUDGE HARGIS
delivered the following response :
According to the record, when this court dismissed the appeal there appeared to have been no revivor, and in the absence of the revivor, of course the judgment was void; but the record now before us shows that there was a revivor, which, by mistake or oversight, had not been entered; hence, if the appellants' allegations be true, and they must be so treated on demurrer, the judgment is not in fact void, and the only question which still presents itself is, has the appellant been guilty of such laches in' failing to have the record amended on the former appeal as bars him.
. The suggestion in the petition for rehearing that this court •dismissed the appeal before a term of the Clark circuit court •was held at which the record could have been amended, is mot availing, as these facts ought to have been alleged in appellants’ petition, so the court below could have determined their sufficiency as an excuse for appellants’ apparent .and unexplained delay.
.Petition overruled.